  Case 15-82976      Doc 42       Filed 02/21/19 Entered 02/21/19 10:48:11           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: AUNDRETTE A. STEVENSON                §       Case No. 15-82976
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 11/25/2015.

       2) The plan was confirmed on 04/25/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          06/15/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 12/04/2018.

       6) Number of months from filing or conversion to last payment: 36.

       7) Number of months case was pending: 38.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $46,550.00.

       10) Amount of unsecured claims discharged without full payment: $7,218.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82976      Doc 42       Filed 02/21/19 Entered 02/21/19 10:48:11         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 13,734.54
      Less amount refunded to debtor(s)                      $ 601.54
NET RECEIPTS                                                                      $ 13,133.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                      $ 1,047.80
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 5,047.80

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal    Interest
Name                                Class   Scheduled   Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.                   Lgl      4,000.00   4,000.00       4,000.00    4,000.00        0.00
OCWEN LOAN SERVICING LLC            Sec      6,500.00   7,844.58       6,500.00    6,500.00        0.00
CITY OF ROCKFORD                    Uns        625.00        NA             NA         0.00        0.00
COMCAST                             Uns        415.00        NA             NA         0.00        0.00
DENTAL DREAMS LLC                   Uns        125.00        NA             NA         0.00        0.00
EDGEBROOK PRIMARY EYE CARE          Uns         34.00        NA             NA         0.00        0.00
ILLINOIS BANK TRUST                 Uns        168.00        NA             NA         0.00        0.00
ILLINOIS BANK TRUST                 Uns        220.00        NA             NA         0.00        0.00
ILLINOIS STAT TOLL HWY AUTH         Uns        654.00        NA             NA         0.00        0.00
INFINITY HEALTHCARE PHYS            Uns        309.00        NA             NA         0.00        0.00
INFINITY HEALTHCARE                 Uns         54.00        NA             NA         0.00        0.00
MUTUAL MANAGEMENT SERV              Uns         31.00        NA             NA         0.00        0.00
NICOR GAS                           Uns        683.00     157.33         157.33      157.33        0.00
NICOR PRIMES HOMES SERVICES         Uns         89.00        NA             NA         0.00        0.00
PENDRICK CAPITAL PARTNERS           Uns        284.00        NA             NA         0.00        0.00
PLANET FITNESS ROCKFORD             Uns        247.00        NA             NA         0.00        0.00
RADIOLOGICAL CONSULTANTS OF         Uns        742.00        NA             NA         0.00        0.00
RADIOLOGY CONSULT. OF               Uns        202.00        NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 15-82976      Doc 42       Filed 02/21/19 Entered 02/21/19 10:48:11    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim     Claim      Claim    Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
ROCKFORD MERCANTILE AGENCY          Uns        445.00    445.77     445.77      445.77       0.00
ROCKFORD ORTHOPEDIC ASSOC           Uns         20.00       NA          NA        0.00       0.00
SFC                                 Uns      1,000.00    883.91     883.91      883.91       0.00
SPARK ENERGY LLC                    Uns        551.00       NA          NA        0.00       0.00
SWEDISH AMERICAN FEDERAL            Uns        243.00       NA          NA        0.00       0.00
SWEDISH AMERICAN HOSPITAL           Uns      1,816.00       NA          NA        0.00       0.00
SWEDISH AMERICAN HOSPITAL           Uns        389.00       NA          NA        0.00       0.00
SWEDISH AMERICAN MEDICAL            Uns      1,200.00     98.19       98.19      98.19       0.00
TERRELL OWENS                       Uns          0.00       NA          NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82976      Doc 42       Filed 02/21/19 Entered 02/21/19 10:48:11     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                        $ 6,500.00       $ 6,500.00                $ 0.00
      Debt Secured by Vehicle                        $ 0.00           $ 0.00               $ 0.00
      All Other Secured                              $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                  $ 6,500.00       $ 6,500.00                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 1,585.20       $ 1,585.20                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,047.80
       Disbursements to Creditors               $ 8,085.20

TOTAL DISBURSEMENTS:                                            $ 13,133.00




UST Form 101-13-FR-S (9/1/2009)
  Case 15-82976        Doc 42      Filed 02/21/19 Entered 02/21/19 10:48:11               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/21/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
